

117 S1270 IS: Access to Healthy Food for Young Children Act of 2021
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1270IN THE SENATE OF THE UNITED STATESApril 21, 2021Mr. Casey (for himself, Ms. Smith, Mr. Blumenthal, Mr. Merkley, Mr. Booker, Mr. Menendez, Mr. Reed, Mr. Sanders, Mr. Leahy, Mrs. Murray, Ms. Baldwin, Ms. Hirono, Mrs. Gillibrand, Ms. Klobuchar, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to improve the child and adult care food program. 1.Short titleThis Act may be cited as the Access to Healthy Food for Young Children Act of 2021.2.Reimbursements(a)Child care reimbursementsSection 17(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(c)) is amended—(1)in paragraph (1), by striking the same as and inserting 10 cents more than;(2)in paragraph (2), by striking the same as and inserting 10 cents more than; and(3)in paragraph (3)—(A)by striking 30 cents and inserting $1.01 cents; and(B)by striking 2.75 cents and inserting $0.18 cents.(b)Day care home reimbursementsSection 17(f)(3)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(A)) is amended—(1)by striking Consumer Price Index for food at home each place it appears and inserting Consumer Price Index for food away from home;(2)in clause (ii)(III)—(A)by striking Except as provided in subclause (IV), and inserting the following:(aa)In generalExcept as provided in item (bb) and subclause (IV),; and(B)by adding at the end the following:(bb)Additional reimbursementEffective beginning July 1, 2022, the reimbursement factor for each meal and supplement under this subparagraph shall be increased by 10 cents per child served.; and(3)in clause (iii)(I)(aa), by striking the reimbursement factors shall be and all that follows through supplements and inserting the reimbursement factors shall be $1.58 for meals other than breakfast, $0.58 cents for breakfasts, and $0.30 cents for supplements.3.Streamlining program paperwork in high-poverty areas(a)In generalSection 17(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(c)) is amended by adding at the end the following:(7)Streamlining program paperwork in high poverty areas(A)DefinitionsIn this paragraph:(i)Eligible child care centerThe term eligible child care center means a child care center at least 50 percent of children under the care of which qualify for free or reduced price meals or categorical eligibility as described in subsection (f)(3)(A)(iii)(III)(bb).(ii)Nonpricing programThe term nonpricing program means a program under which an eligible child center serves all children under the care of the center meals and supplements under this section without charge.(B)Election of special payments(i)In generalAn eligible child care center may elect to receive special payments under this paragraph in lieu of payments otherwise made available under this section based on applications for free and reduced price meals and supplements if—(I)subject to clause (ii), during the 4 consecutive fiscal years beginning after the date of the election, the eligible child care center elects to operate a nonpricing program;(II)the eligible child care center pays, from sources other than funds made available to carry out the program under this section, the costs of serving the meals and supplements that are in excess of the value of assistance received under this Act; and(III)during the fiscal year in which the election under this clause is made, the eligible child care center had a percentage of enrolled children that meets or exceeds the threshold described in subparagraph (A)(i).(ii)Election to stop receiving paymentsAn eligible child care center may elect to stop receiving special payments under this paragraph for the following fiscal year by notifying the State agency not later than June 30 of the current fiscal year of the intention to stop receiving the special payments.(C)First year of option(i)In generalFor each month of the first fiscal year of the 4-year period during which an eligible child care center elects to receive special payments under this paragraph, special payments at the rate for free meals and supplements shall be made under this subparagraph for all reimbursable meals and supplements served at the eligible child care center.(ii)CalculationSpecial payments under clause (i) shall be calculated using a blended per-meal rate based on a formula that multiplies national average payment rates by the percentage of children at the eligible child care center that receive free, reduced price, and paid meals and supplements.(D)Second, third, and fourth years of option(i)In generalFor each month of the second, third, and fourth fiscal years of the 4-year period during which an eligible child care center elects to receive special payments under this paragraph, special payments at the blended rate established for the first year of the option under subparagraph (C) shall be made under this subparagraph for all reimbursable meals and supplements served at the eligible child care center.(ii)CalculationSpecial payments under clause (i) shall be equal to the product obtained by multiplying—(I)the applicable blended per-meal rate; by(II)the number of meals and supplements served by the eligible child care center during the period beginning on April 1 of the prior fiscal year and ending on the last day of that fiscal year..(b)Community eligibility pilot projectsSection 17(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(c)) (as amended by subsection (a)) is amended by adding at the end the following:(8)Community eligibility pilot projects(A)DefinitionsIn this paragraph:(i)Covered childThe term covered child means a child certified for free or reduced price meals by means of—(I)direct certification under paragraph (4) or (5) of section 9(b); or(II)categorical eligibility, as described in subsection (f)(3)(A)(iii)(III)(bb).(ii)Eligible child care centerThe term eligible child care center means a child care center that—(I)has a percentage of enrolled children who are covered children that meets or exceeds the threshold described in section 11(a)(1)(F)(viii); and(II)has met or exceeded that threshold for a period of not less than 1 month in the fiscal year prior to the fiscal year in which the child care center would participate in a pilot project.(iii)Eligible sponsoring organizationThe term eligible sponsoring organization means an organization that is a public or private nonprofit organization acting as a sponsoring organization for 1 or more child care centers participating in the program authorized under this section.(iv)Nonpricing programThe term nonpricing program means a program under which an eligible child care center serves all children under the care of the center meals and supplements under a pilot project without charge.(v)Pilot projectThe term pilot project means a pilot project carried out under subparagraph (B)(i).(vi)Selected child care centerThe term selected child care center means an eligible child care center selected under subparagraph (E) by a selected State and a selected sponsoring organization to implement the pilot project at that child care center.(vii)Selected sponsoring organizationThe term selected sponsoring organization means an eligible sponsoring organization selected under subparagraph (D)(iv) by a selected State to coordinate implementation of the pilot project in that State.(viii)Selected StateThe term selected State means a State selected to carry out a pilot project under subparagraph (C)(i).(B)Establishment(i)In generalNot later than 1 year after the date of enactment of this paragraph, the Secretary shall establish a program to carry out pilot projects in selected States under which meals and supplements are provided at no charge to every child in a selected child care center.(ii)Start dateEach pilot project shall begin in a selected State not later than 1 year after the date of enactment of this paragraph.(C)State selection(i)In generalThe Secretary shall select not more than 6 States to each carry out a pilot project in coordination with a selected sponsoring organization.(ii)ApplicationsA State seeking to carry out a pilot project shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information about the selected sponsoring organization.(iii)PriorityIn carrying out clause (i), the Secretary shall give priority to a State based on—(I)the level of childhood poverty in the service area of the selected sponsoring organization; and(II)the extent to which that sponsoring organization demonstrates expertise and capacity in, and commitment to, implementing the pilot project.(D)Sponsoring organization selection by StatesPrior to submitting an application under subparagraph (C)(ii), each State seeking to carry out a pilot project shall—(i)identify each eligible sponsoring organization in the State;(ii)inform each eligible sponsoring organization identified under clause (i) of the proposed pilot project of the State;(iii)solicit applications from eligible sponsoring organizations that demonstrate the expertise, capacity, and commitment of the sponsoring organization in implementing the pilot project; and(iv)select an eligible sponsoring organization to coordinate implementation of the pilot project.(E)Child care center selectionEach selected State and selected sponsoring organization shall select 1 or more eligible child care centers to voluntarily participate in the pilot project in the selected State.(F)Nonpricing program(i)In generalUnder a pilot project, a selected child care center shall operate a nonpricing program by—(I)receiving special assistance payments under this subparagraph in lieu of any other special assistance payment made under this section; and(II)using non-Federal funds to pay for the cost of meals and supplements served at the selected child care center that are not reimbursed under the pilot project or the program authorized under this section.(ii)Election to stop participationA selected child care center that elects to stop participating in a pilot project under clause (i) shall notify the selected State and the selected sponsoring organization not later than 3 months before the date on which the center intends to stop participation.(iii)First yearFor each month of the first fiscal year during which a pilot project is carried out in a selected State, each selected child care center shall receive special assistance payments at the rate for free meals and supplements for a percentage of all reimbursable meals and supplements served in selected child care centers during that month in an amount equal to the product obtained by multiplying—(I)the multiplier described in section 11(a)(1)(F)(vii); and(II)the percentage of covered children enrolled in the selected child care centers as of April 1 of the prior fiscal year, up to a maximum of 100 percent.(iv)Second and subsequent yearsFor each month of the second fiscal year and each subsequent fiscal year during which a pilot project is carried out in a selected State, each selected child care center shall receive special assistance payments at the rate for free meals and supplements for a percentage of all reimbursable meals and supplements served in selected child care centers during that month in an amount equal to the product obtained by multiplying—(I)the multiplier described in section 11(a)(1)(F)(vii); and(II)the higher of—(aa)the percentage of covered children enrolled in the selected child care centers as of April 1 of the prior fiscal year, up to a maximum of 100 percent; and(bb)the percentage of covered children enrolled in the selected child care centers as of April 1 of the fiscal year prior to the first fiscal year in which the selected child care center participates in the pilot project, up to a maximum of 100 percent.(v)Payment for other mealsAny meal or supplement served under the program authorized under this section that is not part of a pilot project shall be reimbursed at the rates established under subsection (c).(G)Implementation(i)No applicationsIn participating in a pilot project, a selected sponsoring organization or selected child care center shall not collect enrollment forms or applications for free and reduced price meals and supplements under this Act or section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).(ii)AdministrationThe selected sponsoring organization in a selected State shall be responsible for administering the pilot project, including—(I)distributing special assistance payments to selected child care centers; and(II)conducting oversight of and reporting on the pilot project.(iii)Information disseminationA selected State and selected sponsoring organization shall—(I)notify each eligible child care center in the State about the pilot project, including the reimbursement rates, timeline, and procedures under the pilot project; and(II)provide information about the pilot project to parents or guardians of children attending eligible child care centers.(H)ReportNot later than 1 year after the start date of the last pilot project commenced during the first year of the program established under subparagraph (B)(i), and annually thereafter, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Education and Labor of the House of Representatives a report describing—(i)the status of each active pilot project; and(ii)the manner in which the funds authorized under subparagraph (I) are used to carry out this paragraph.(I)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $20,000,000 for the period of fiscal years 2022 through 2026..4.Fourth meal service optionSection 17(f)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(2)) is amended—(1)by striking (2)(A) Subject to subparagraph (B) of this paragraph and inserting the following:(2)Disbursements(A)In generalSubject to subparagraph (B); and(2)by striking subparagraph (B) and inserting the following:(B)LimitationNo reimbursement may be made to any institution under this paragraph, or to any family or group day care home sponsoring organization under paragraph (3), for more than—(i)(I)2 meals and 1 supplement per day per child; or(II)1 meal and 2 supplements per day per child; or(ii)in the case of child care during which there are 8 or more hours between the beginning of the first meal service period and the beginning of the fourth meal service period—(I)3 meals and 1 supplement per day per child;(II)2 meals and 2 supplements per day per child; or(III)1 meal and 3 supplements per day per child..5.Expanding area eligibilitySection 17(f)(3)(A)(ii)(I) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(A)(ii)(I)) is amended by striking 50 percent each place it appears and inserting 40 percent.6.Reducing paperwork and improving program administration(a)Eligibility certification criteria for proprietary child care centersSection 17(a)(6) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(a)(6)) is amended—(1)in the matter preceding subparagraph (A), by striking unless it satisfies the following criteria: and inserting unless—;(2)in each of subparagraphs (A) and (B), by inserting the institution after the subparagraph designation;(3)in subparagraph (C)(i), by inserting the institution before will provide;(4)in subparagraph (E), by striking and at the end;(5)in subparagraph (F), by striking the period at the end and inserting ; and; and(6)by adding at the end the following:(G)in the case of an institution described in paragraph (2)(B), eligibility is determined annually..(b)Advisory committee on paperwork reductionSection 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is amended by adding at the end the following:(v)Advisory committee on paperwork reduction(1)EstablishmentNot later than 180 days after the date of enactment of this subsection, the Secretary shall establish an advisory committee (referred to in this subsection as the Advisory Committee) to carry out the duties described in paragraph (2).(2)DutiesThe duties of the Advisory Committee shall be—(A)to examine the feasibility of reducing unnecessary or duplicative paperwork resulting from regulations and recordkeeping requirements, including paperwork resulting from additional State requirements, for entities participating or seeking to participate in the program under this section, including State agencies, family child care homes, child care centers, and sponsoring organizations; and(B)to provide recommendations to reduce paperwork for participants in the program under this section while ensuring that proper accountability and program integrity are maintained.(3)MembershipThe Advisory Committee shall be composed of—(A)not less than 1 member representing each of—(i)a public nonprofit center;(ii)a private nonprofit center;(iii)a family or group day care home;(iv)a Head Start center;(v)a for-profit center;(vi)an emergency shelter;(vii)an adult day care center;(viii)a State agency;(ix)a sponsoring organization for child care centers;(x)a sponsoring organization of family or group day care homes;(xi)an anti-hunger advocacy organization;(xii)an after school program for at-risk youth; and(xiii)a child care advocacy organization; and(B)any other members, as the Secretary determines to be appropriate.(4)ConsiderationsIn developing recommendations under paragraph (2)(B), the Advisory Committee shall consider—(A)information, recommendations, and reports from the Child and Adult Care Food Program Paperwork Reduction Work Group established pursuant to section 336 of the Healthy, Hunger-Free Kids Act of 2010 (42 U.S.C. 1766 note; Public Law 111–296); and(B)the use of electronic systems and recordkeeping technologies to reduce paperwork for program participants and program operators.(5)Guidance and regulationsNot later than 1 year after the date of enactment of this subsection, the Secretary shall issue guidance and, as appropriate, regulations, based on the recommendations made under paragraph (2)(B), for streamlined and consolidated paperwork and recordkeeping requirements for the program, including—(A)streamlining and modernizing applications, monitoring, and auditing;(B)eliminating the use of an enrollment form;(C)allowing the use of direct certification in all States;(D)requiring States to accept digital forms, digitized and electronic signatures, and electronic records as documentation;(E)allowing the use of electronic data collection systems, in accordance with Federal standards;(F)streamlining duplicative State-specific requirements; and(G)encouraging the adoption in the program of generally accepted technologies from other domains.(6)Report(A)In generalNot later than 180 days after issuing guidance and regulations under paragraph (5), the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Education and Labor of the House of Representatives a report containing the information described in subparagraph (B).(B)ContentsThe report under subparagraph (A) shall contain the following:(i)In each case in which the Secretary did not implement a recommendation of the Advisory Committee, an explanation for why the recommendation was not implemented.(ii)Recommendations for legislative action that may strengthen and streamline the program application and monitoring processes and reduce administrative burdens on grantees, program participants, the Federal Government, and local and State governments..7.Funding to support nutrition access for young childrenSection 17(n) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(n)) is amended—(1)by striking (n) There are hereby and inserting the following:(n)Funding(1)In generalThere are; and(2)by adding at the end the following:(2)Funding to support nutrition access for children(A)In generalOn October 1, 2021, and October 1, 2022, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary $5,000,000, to remain available until expended—(i)to provide training and technical assistance under the program—(I)to support healthy meal patterns of children; and(II)with respect to best practices for—(aa)increasing consumption by children of vegetables, fruits, whole grains, and healthy beverages;(bb)reducing consumption by children of added sugars and saturated fats; and(cc)eliminating consumption by children of beverages sweetened with sugar; and(ii)to increase participation in the program of children from underserved communities.(B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this paragraph the funds transferred under subparagraph (A), without further appropriation..